DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 09/01/2021, concerning Application No. 16/226,783. The amendments to the claims filed on 09/01/2021 are acknowledged. Presently, Claims 1-22 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/20/2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1-3, 10-11, 13, and 17-20 are objected to because of the following informalities: 
Claim 1, lines 18-19, the limitation “at least a portion of the echo ultrasound signals” should be changed to “at least a second portion of the echo ultrasound signals”;
Claim 2, lines 4 and 6, each limitation “the local regions” should be changed to “the multiple local regions”;
Claim 3, lines 2-3, the limitation “the first and second beamforming” should be changed to “the first and second beamforming operations
Claim 10, line 3, the limitation “the local regions” should be changed to “the multiple local regions”;
Claim 11, line 17, the limitation “at least a portion of the echo ultrasound signals” should be changed to “at least a second portion of the echo ultrasound signals”;
Claim 13, lines 3-4, the limitation “the first beamforming operation, the second scan performed after the first beamforming operation and before the second beamforming operation” should be changed to “the first beamforming, the second scan performed after the first beamforming and before the second beamforming”;
Claim 17, line 3, the limitation “adjusting the DAB parameter” should be changed to “adjusting the TDB parameter”;
Claim 18, lines 16, 18, 20, 21, and 24-25, each limitation “the local regions” should be changed to “the multiple local regions”;
Claim 18, line 22, the limitation “time delays based the at least one” should be changed to “time delays based on the at least one”;
Claim 19, lines 2-3, the limitation “associates different velocity values with at least one of tissue types or density characteristics” should be changed to “associates different velocity values with the at least one of the tissue type or the density characteristic for each of the multiple local regions”;
Claim 19, lines 5 and 6, each limitation “the local regions” should be changed to “the multiple local regions”;
Claim 20, line 1-2, the limitation “the local regions” should be changed to “the multiple local regions”; and
Claim 20, line 4, the limitation “the density characteristic for the local region” should be changed to “the density characteristic for each of the multiple local regions”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson et al. (WO 2018/127498 A1, previously cited by the Examiner on 07/02/2021, hereinafter Hope Simpson) in view of Alexandru (US 2012/0095337 A1, with publication date 04/19/2012, hereinafter Alexandru).

Regarding Claim 1, Hope Simpson discloses (Fig. 1) an ultrasound system (ultrasound system 100), comprising: 
a probe (ultrasound transducer 113) that is operable to transmit ultrasound signals and receive echo ultrasound signals from a region of interest (ROI) (see, e.g., Para. [029], lines 1-5); and 
processing circuitry (121, 122, 126, 133, 140, 150, 160, 162) that is operable to: 
perform a first beamforming operation (within beamformer 122) on at least a portion of the echo ultrasound signals (see, e.g., Para. [007], lines 4-6, “the system may further include a beamformer configured to receive a set of the echo signals from the acquired echo signals and to combine the set of echo signals into a beamformed RF signal”) to generate a first ultrasound dataset (see, e.g., Para. [007], lines 6-8, “the neural network is further configured to receive the beamformed RF signal and to provide imaging data based, at least in part, on the beamformed RF signal”), corresponding to at least a portion of a first ultrasound image (see, e.g., Para. [008], lines 2-4, “the imaging data provided by the neural network may include B-mode imaging data which may be used by the display processor to produce an anatomy ultrasound image”), the first beamforming operation performing beamforming for a subregion of the ROI utilizing an initial time delay as a beamforming parameter (see, e.g., Para. [036], lines 9-14, “beamformer 122 may be configured to perform partial beamforming, for example by delaying the individual ultrasonic echo signals”); and
apply a deep learning network (DLN) model (neural network 160) to a local region of the first ultrasound dataset to identify at least one of a tissue type (see, e.g., Para. [025], lines 1-15, Para. [027], lines 7-9, and Para. [033], lines 13-16) or a density characteristic associated with the local region.
Hope Simpson does not disclose wherein the processing circuitry is operable to: [1] determine a density adjusted (DA) time delay for the local region based on a velocity value associated with the at least one of the tissue type or the density characteristic that is identified; [2] adjust the beamforming parameter based on the DA time delay to form a density adjusted beamforming (DAB) parameter; and [3] perform a second beamforming operation on at least a portion of the echo ultrasound signals, based on the DAB parameter, to generate a second ultrasound dataset.
However, in the same field of endeavor of ultrasound systems, Alexandru discloses (Fig. 7) an ultrasound system (see, e.g., Abstract and Fig. 7) comprising processing circuitry that is operable to: 
[1] determine a density adjusted (DA) time delay for the local region based on a velocity value associated with the at least one of the tissue type or the density characteristic that is identified (see, e.g., Para. [0007], lines 1-3, “The time delays used in beamforming are calculated based on the distance from the elements to the focus points of interest and the ultrasound velocity in the medium”; further see, e.g., Para. [0007-0009], Para. [0028-0029], and formula (2) in Para. [0028], where it is disclosed that time delays used in beamforming can be corrected by using a model with different tissue types (i.e. superficial layer of fat with sound velocity of 1450 m/s and a layer of other tissues (avg. sound velocity 1540 m/s)), wherein when the model is valid, the delays may be calculated using different sound velocities for the portions of the element-to-point propagation paths situated in the two layers of tissue);
[2] adjust the beamforming parameter based on the DA time delay to form a density adjusted beamforming (DAB) parameter (see, e.g., Para. [0023-0024], Para. [0046-0047], and formula (2) in Para. [0028], where it is disclosed that receive delays may be calculated in the receive beamformer based on parameters downloaded from the timing and control block 108, which receives an output from the fat layer estimation 710 and calculates delays according to formula (2), which takes into account the different tissue velocities, as seen in Fig. 7 and described in Para. [0046-0047]; further see, e.g., Fig. 7, where it is clear from the figure that the beamforming parameters in the receive beamformer 104 would be adjusted based on the time delay received from the timing and control block 108); and 
[3] perform a second beamforming operation on at least a portion of the echo ultrasound signals, based on the DAB parameter, to generate a second ultrasound dataset (paragraphs [0046]-[0047], see, e.g., Fig. 7, where it is clear from the figure that a second beamforming operation would occur in the receive beamformer 104 based on the DAB parameter, which was adjusted based on the time delay received from the timing and control block 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system of Hope Simpson by including that the processing circuitry is further operable to: [1] determine a density adjusted (DA) time delay for the local region based on a velocity value associated with the at least one of the tissue type or the density characteristic that is identified; [2] adjust the beamforming parameter based on the DA time delay to see, e.g., Title, Abstract, and Para. [0007-0009] and [0028-0029]). 

Regarding Claim 2, Hope Simpson modified by Alexandru discloses the ultrasound system of Claim 1. Hope Simpson further discloses (Fig. 1) wherein the processing circuitry (121, 122, 126, 133, 140, 150, 160, 162) is further operable to segment the first ultrasound dataset into multiple local regions (see, e.g., Para. [007], lines 1-10, “data selector configured to select a subset of echo signals” and Para. [030], lines 15-19), wherein the processing circuitry (121, 122, 126, 133, 140, 150, 160, 162) is configured to apply the DLN model to each of the local regions to identify the at least one of the tissue type or the density characteristic associated with each of the local regions, determine respective DA time delays for the local regions, and adjust the beamforming parameter based on respective DA time delays to form the DAB parameter (see, e.g., Para. [013], lines 11-15, “multiple transmit/receive cycles” and as set forth in Claim 1).

Regarding Claim 3, Hope Simpson modified by Alexandru discloses the ultrasound system of Claim 1. Hope Simpson does not disclose wherein the DAB parameter-34-501741-US-1 (553-2078US1) includes different first and second sets of time delays that are utilized during the first and second beamforming, respectively, in connection with a common segment of the ROI. 
However, in the same field of endeavor of ultrasound systems, Alexandru discloses (Fig. 7) wherein the DAB parameter includes different first and second sets of time delays that are utilized during the first and second beamforming, respectively, in connection with a common segment of the see, e.g., Para. [0023], lines 7-9, “The receive delays may be calculated in the receive beamformer 104 based on parameters downloaded from the timing and control block 108” with Para. [0023-0024], Para. [0046-0047], formula (2) in Para. [0028], and Fig. 7, where it is disclosed that multiple sets of time delays can be calculated in the receive beamformer 104 based on parameters downloaded from the timing and control block 108 for each beamforming operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Hope Simpson modified by Alexandru by including that the DAB parameter includes different first and second sets of time delays that are utilized during the first and second beamforming, respectively, in connection with a common segment of the ROI, as disclosed by Alexandru. One of ordinary skill in the art would have been motivated to make this modification in order to improve ultrasound beamforming, as recognized by Alexandru (see, e.g., Title, Abstract, and Para. [0007-0009] and [0028-0029]).

Regarding Claim 4, Hope Simpson modified by Alexandru discloses the ultrasound system of Claim 1. Hope Simpson further discloses (Fig. 1) wherein the first and second beamforming operations (see, e.g., Para. [007], lines 4-10 and Para. [013], lines 11-15, where the disclosed “multiple transmit/receive cycles” indicate multiple beamforming operations) are performed on a common portion of the echo ultrasound signals (see, e.g., Para. [007], lines 1-4, “echo signals in the subset are associated with adjacent points within the region of imaged tissue” and Para. [030], lines 15-19).

Regarding Claim 6, Hope Simpson modified by Alexandru discloses the ultrasound system of Claim 1. Hope Simpson further discloses (Fig. 1) wherein the DLN model (neural network 160) classifies the local region to correspond to one of at least two different types of tissue, the types of tissue including at least two of air, lung, fat, water, brain, kidney, liver, myocardium, or bone (see, e.g., Para. [069], lines 1-6, where ultrasonic tissue characterization of fat content is disclosed, and Para. [070], lines 1-6, “estimates of the fat content of the liver (or other tissue or organs…) may be performed with ultrasound”, and Paragraph [071], lines 1-9, “fat content or other type of tissue content”).

Regarding Claim 10, Hope Simpson modified by Alexandru discloses the ultrasound system of Claim 1. Hope Simpson further discloses (Fig. 1) wherein the processing circuitry (121, 122, 126, 133, 140, 150, 160, 162) is operable to-35-501741-US-1 (553-2078US1) segment the first ultrasound dataset (see, e.g., Para. [007], lines 1-10, “data selector configured to select a subset of echo signals” and Para. [030], lines 15-19) into a two-dimensional array of multiple local regions (see, e.g., Para. [041], lines 4-6, where a two dimensional format of echo signals is disclosed), wherein each of the local regions corresponds to a different portion of the first ultrasound image (see, e.g., Para. [041], lines 7-8, “echoes which are received from points in a common plane in a volumetric region of the body” and Paragraph [044], lines 8-11, “signals can be used to produce images of the region of interest”).

Regarding Claim 11, Hope Simpson (Fig. 1) discloses a computer implemented method (see, e.g., Para. [010], lines 10-11, “neural network may be implemented… in a computer readable medium” and Para. [014-015]), comprising: 
utilizing an ultrasound probe (ultrasound system 100) to transmit ultrasound signals and receive echo ultrasound signals from a region of interest (ROI) (see, e.g., Para. [029], lines 1-5); 
under control of processing circuitry (121, 122, 126, 133, 140, 150, 160, 162): 
performing first beamforming (within beamformer 122) on at least a portion of the echo ultrasound signals (see, e.g., Para. [007], lines 4-6, “the system may further include a beamformer configured to receive a set of the echo signals from the acquired echo signals and to combine the set of echo signals into a beamformed RF signal”) to generate a first ultrasound see, e.g., Para. [007], lines 6-8, “the neural network is further configured to receive the beamformed RF signal and to provide imaging data based, at least in part, on the beamformed RF signal”), corresponding to a first ultrasound image (see, e.g., Para. [008], lines 2-4, “the imaging data provided by the neural network may include B-mode imaging data which may be used by the display processor to produce an anatomy ultrasound image”), based on a time delay beamforming (TDB) parameter (see, e.g., Para. [036], lines 9-14, “beamformer 122 may be configured to perform partial beamforming, for example by delaying the individual ultrasonic echo signals”); and 
applying a deep learning network (DLN) model (neural network 160) to a local region to identify at least one of a tissue type (see, e.g., Para. [025], lines 1-15, Para. [027], lines 7-9, and Para. [033], lines 13-16) or a density characteristic associated with corresponding portions of the ROI in the local region.
Hope Simpson does not disclose [1] determining a density adjusted (DA) time delay for the local region based on a velocity value associated with the at least one of the tissue type or the density characteristic that is identified; [2] adjusting the TDB parameter based on the DA time delay to form a density adjusted beamforming (DAB) parameter; and [3] performing second beamforming on at least a portion of the echo ultrasound signals, based on the DAB parameter, to generate a second ultrasound dataset.
However, in the same field of endeavor of ultrasound systems and methods, Alexandru discloses (Fig. 7) a method (see, e.g., Abstract) comprising, under control of processing circuitry: 
[1] determining a density adjusted (DA) time delay for the local region based on a velocity value associated with the at least one of the tissue type or the density characteristic that is identified (see, e.g., Para. [0007], lines 1-3, “The time delays used in beamforming are calculated based on the distance from the elements to the focus points of interest and the ultrasound velocity in the medium”; further see, e.g., Para. [0007-0009], Para. [0028-0029], and Eq. 2, where it is disclosed that time delays used in beamforming can be corrected by using a model with different tissue types (i.e. superficial layer of fat with sound velocity of 1450 m/s and a layer of other tissues (avg. sound velocity 1540 m/s)), wherein when the model is valid, the delays may be calculated using different sound velocities for the portions of the element-to-point propagation paths situated in the two layers of tissue);
[2] adjusting the TDB parameter based on the DA time delay to form a density adjusted beamforming (DAB) parameter (see, e.g., Para. [0023-0024], Para. [0046-0047], and formula (2) in Para. [0028], where it is disclosed that receive delays may be calculated in the receive beamformer based on parameters downloaded from the timing and control block 108, which receives an output from the fat layer estimation 710 and calculates delays according to formula (2), which takes into account the different tissue velocities, as seen in Fig. 7 and described in Para. [0046-0047]; further see, e.g., Fig. 7, where it is clear from the figure that the beamforming parameters in the receive beamformer 104 would be adjusted based on the time delay received from the timing and control block 108); and 
[3] performing second beamforming on at least a portion of the echo ultrasound signals, based on the DAB parameter, to generate a second ultrasound dataset (paragraphs [0046]-[0047], see, e.g., Fig. 7, where it is clear from the figure that a second beamforming operation would occur in the receive beamformer 104 based on the DAB parameter, which was adjusted based on the time delay received from the timing and control block 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer implemented method of Hope Simpson by including that the method further comprises: [1] determining a density adjusted (DA) time delay for the local region based on a velocity value associated with the at least one of the tissue type or the density characteristic that is identified; [2] adjusting the TDB parameter based on the DA time delay to form a density adjusted beamforming (DAB) parameter; and [3] performing second beamforming on at least a see, e.g., Title, Abstract, and Para. [0007-0009] and [0028-0029]).

Regarding Claim 12, Hope Simpson modified by Alexandru discloses the method of Claim 11. Hope Simpson further discloses (Fig. 1) wherein the first and second beamforming (see, e.g., Para. [007], lines 4-10 and Para. [013], lines 11-15, where the disclosed “multiple transmit/receive cycles” indicate multiple beamforming operations) are performed on a common portion of the echo ultrasound signals (see, e.g., Para. [007], lines 1-4, “echo signals in the subset are associated with adjacent points within the region of imaged tissue” and Para. [030], lines 15-19).

Regarding Claim 14, Hope Simpson modified by Alexandru discloses the method of Claim 11. Hope Simpson further discloses (Fig. 1) wherein the DLN model (neural network 160) classifies the local region to correspond to one of at least two different types of tissue, the types of tissue including at least two of air, lung, fat, water, brain, kidney, liver, myocardium, or bone (see, e.g., Para. [069], lines 1-6, where ultrasonic tissue characterization of fat content is disclosed, and Para. [070], lines 1-6, “estimates of the fat content of the liver (or other tissue or organs…) may be performed with ultrasound”, and Paragraph [071], lines 1-9, “fat content or other type of tissue content”).

Claims 5, 7, 9, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson et al. (WO 2018/127498 A1, previously cited by the Examiner on 07/02/2021, hereinafter Hope Simpson) in view of Alexandru (US 2012/0095337 A1, with publication date 04/19/2012, hereinafter Alexandru), as applied to Claims 1 and 11 above, and further in view of Levy et al. (WO 2018/011631 A2, previously cited by the Examiner on 07/02/2021, hereinafter Levy).

Regarding Claim 5, Hope Simpson modified by Alexandru discloses the ultrasound system of Claim 1. Hope Simpson modified by Alexandru does not disclose wherein the probe is operable to perform first and second scans of the ROI, during which first and second sets of the echo ultrasound signals are received, the first scan performed before the first beamforming operation, the second scan performed after the first beamforming operation and before the second beamforming operation.
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) wherein the probe (see, e.g., Para. [0042], lines 5-12, where transducer elements are inside an imager/probe) is operable to perform first and second scans of the ROI, during which first and second sets of the echo ultrasound signals are received, where the first scan is performed before the first beamforming operation, and the second scan is performed after the first beamforming operation and before the second beamforming operation (see, e.g., Para. [0026], lines 1-10, where the transducer elements acquire one or more measurements from multiple regions; further see, e.g., Abstract and Para. [0009-0011], [0044], and [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Hope Simpson modified by Alexandru by including that the probe is operable to perform first and second scans of the ROI, during which first and second sets of the echo ultrasound signals are received, the first scan performed before the first beamforming operation, the second scan performed after the first beamforming operation and before the second beamforming operation, as disclosed by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to improve the quality of ultrasound imaging by see, e.g., Para. [0009], lines 16-19).

Regarding Claim 7, Hope Simpson modified by Alexandru discloses the ultrasound system of Claim 1. Hope Simpson modified by Alexandru does not disclose wherein the DA time delay includes a first time delay value associated with a reference density, the processing circuitry operable to adjust the DA time delay to form the DAB parameter by changing the first time delay value to a second time delay value associated with a predicted density corresponding to the at least one of the tissue type or the density characteristic identified by the DLN model. 
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) wherein the DA time delay includes a first time delay value (see, e.g., Para. [0051], lines 1-3, “time delays… on the ultrasound beam”) associated with a reference density (see, e.g., Para. [0051], lines 4-6, “known skull features (such as… density)”), the processing circuitry (beamformer 106, controller 108) operable to adjust the DA time delay to form the DAB parameter (see, e.g., Para. [0009], lines 16-19, where the disclosed parameters can be adjusted based on time delays) by changing the first time delay value (see, e.g., Para. [0009], lines 4-7, where the disclosed “training set (or a library) including… time delays… obtained using an image modality” corresponds to the claimed first time delay value, and Para. [0051], lines 1-3, “time delays… on the ultrasound beam”) to a second time delay value (see, e.g., Para. [0009], lines 16-19, where the disclosed set of parameters after adjustment corresponds to the claimed second time delay value) associated with a predicted density (see, e.g., Para. [0051], lines 4-6, “known skull features (such as… density)”) corresponding to the at least one of the tissue type or the density characteristic identified by the DLN model (see, e.g., Para. [0009], lines 9-12, where it is disclosed that tissue features can be determined by neural network).
see, e.g., Para. [0009], lines 16-19).

Regarding Claim 9, Hope Simpson modified by Alexandru discloses the ultrasound system of Claim 2. Hope Simpson modified by Alexandru does not disclose wherein the second ultrasound dataset is based on second ultrasound signals that are received by the probe after the adjusting the beamforming parameter, the second ultrasound dataset corresponding to a second ultrasound image. 
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) wherein the second ultrasound dataset (see, e.g., Para. [0044], lines 1-3, where the disclosed beamformer 106 drives the transducer elements to produce a focused beam at the target region which generates a dataset) is based on second ultrasound signals that are received by the probe after the adjusting the beamforming parameter (see, e.g., Para. [0009], lines 16-19, where parameters can be adjusted based on time delays which generates second ultrasound signals with adjustments), the second ultrasound dataset corresponding to a second ultrasound image (see, e.g., Para. [0014], lines 6-7, where second measurements associated with second image are disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Hope Simpson modified by see, e.g., Para. [0009], lines 16-19).

Regarding Claim 13, Hope Simpson modified by Alexandru discloses the method of Claim 11. Hope Simpson modified by Alexandru does not disclose wherein the probe is operable to perform first and second scans of the ROI, during which first and second sets of the echo ultrasound signals are received, the first scan performed before the first beamforming operation, the second scan performed after the first beamforming operation and before the second beamforming operation.
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) wherein the probe (see, e.g., Para. [0042], lines 5-12, where transducer elements are inside an imager/probe) is operable to perform first and second scans of the ROI, during which first and second sets of the echo ultrasound signals are received, where the first scan is performed before the first beamforming operation, and the second scan is performed after the first beamforming operation and before the second-36-501741-US-1 (553-2078US1) beamforming operation (see, e.g., Para. [0026], lines 1-10, where the transducer elements acquire one or more measurements from multiple regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the computer implemented method of Hope Simpson modified by Alexandru by including that the probe is operable to perform first and second scans of the ROI, during which first and second sets of the echo ultrasound signals are received, the first scan performed before the first beamforming operation, the second scan performed after the first see, e.g., Para. [0009], lines 16-19).

Regarding Claim 15, Hope Simpson modified by Alexandru discloses the method of Claim 11. Hope Simpson modified by Alexandru does not disclose wherein the TDB parameter includes a first time delay value associated with a reference density, the processing circuitry operable to adjust the TDB parameter to form the DAB parameter by changing the first time delay value to a second time delay value associated with a predicted density corresponding to the at least one of the tissue type or the density characteristic identified by the DLN model. 
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) wherein the TDB parameter includes a first time delay value (see, e.g., Para. [0051], lines 1-3, “time delays… on the ultrasound beam”) associated with a reference density (see, e.g., Para. [0051], lines 4-6, “known skull features (such as… density)”), the processing circuitry (beamformer 106, controller 108) operable to adjust the TDB parameter to form the DAB parameter (see, e.g., Para. [0009], lines 16-19, where the disclosed parameters can be adjusted based on time delays) by changing the first time delay value (see, e.g., Para. [0009], lines 4-7, where the disclosed “training set (or a library) including… time delays… obtained using an image modality” corresponds to the claimed first time delay value, and Para. [0051], lines 1-3, “time delays… on the ultrasound beam”) to a second time delay value (see, e.g., Para. [0009], lines 16-19, where the disclosed set of parameters after adjustment corresponds to the claimed second time delay value) associated with a predicted density (see, e.g., Para. [0051], lines 4-6, “known skull features (such as… density)”) corresponding to the at least one of the tissue type or the density see, e.g., Para. [0009], lines 9-12, where it is disclosed that tissue features can be determined by neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the computer implemented method of Hope Simpson modified by Alexandru by including that the TDB parameter includes a first time delay value associated with a reference density, the processing circuitry operable to adjust the TDB parameter to form the DAB parameter by changing the first time delay value to a second time delay value associated with a predicted density corresponding to the at least one of the tissue type or the density characteristic identified by the DLN model, as disclosed by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to improve the quality of ultrasound imaging, as recognized by Levy (see, e.g., Para. [0009], lines 16-19).

Regarding Claim 17, Hope Simpson modified by Alexandru discloses the method of Claim 11. Hope Simpson modified by Alexandru does not disclose wherein the second ultrasound dataset is based on second ultrasound signals that are received by the ultrasound probe after adjusting the DAB parameter, the second ultrasound dataset corresponds to a second ultrasound image. 
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) wherein the second ultrasound dataset (see, e.g., Para. [0044], lines 1-3, where the disclosed beamformer 106 drives the transducer elements to produce a focused beam at the target region which generates a dataset) is based on second ultrasound signals that are received by the ultrasound probe after adjusting the DAB parameter (see, e.g., Para. [0009], lines 16-19, where parameters can be adjusted based on time delays which generates second ultrasound signals with adjustments), the second ultrasound dataset corresponds to a second ultrasound image (see, e.g., Para. [0014], lines 6-7, where second measurements associated with second image are disclosed).
see, e.g., Para. [0009], lines 16-19).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson et al. (WO 2018/127498 A1, previously cited by the Examiner on 07/02/2021, hereinafter Hope Simpson) in view of Heindl et al. (US 2020/0074632 A1, previously cited by the Examiner on 07/02/2021, hereinafter Heindl), and further in view of Levy et al. (WO 2018/011631 A2, previously cited by the Examiner on 07/02/2021, hereinafter Levy).

Regarding Claim 18, Hope Simpson discloses (Fig. 1) a system (ultrasound system 100) comprising: 
memory to store program instructions (see, e.g., Para. [010], lines 10-15 and Para. [027], lines 6-7); and 
one or more processors that, when executing the program instructions (see, e.g., Para. [010], lines 10-15 and Para. [027], lines 4-6), are configured to: 
perform a first beamforming operation (within beamformer 122) on at least a portion of echo ultrasound signals (see, e.g., Para. [007], lines 4-6, “the system may further include a beamformer configured to receive a set of the echo signals from the acquired echo signals and to combine the set of echo signals into a beamformed RF signal”) received from a region of interest (ROI) (see, e.g., Para. [029], lines 1-5) to generate a first ultrasound dataset (see, e.g., Para. [007], lines 6-8, “the neural network is further configured to receive the beamformed RF signal and to provide imaging data based, at least in part, on the beamformed RF signal”) corresponding to at least a portion of a first ultrasound image (see, e.g., Para. [008], lines 2-4, “the imaging data provided by the neural network may include B-mode imaging data which may be used by the display processor to produce an anatomy ultrasound image”), the first beamforming operation performing beamforming for a subregion of the ROI utilizing an initial time delay as a beamforming parameter (see, e.g., Para. [036], lines 9-14, “beamformer 122 may be configured to perform partial beamforming, for example by delaying the individual ultrasonic echo signals”); 
segment the first ultrasound dataset (see, e.g., Para. [007], lines 1-10, “data selector configured to select a subset of echo signals” and Para. [030], lines 15-19) into a two-dimensional array of multiple local regions (see, e.g., Para. [041], lines 4-6, where a two dimensional format of echo signals is disclosed), each of the local regions corresponding to a different portion of the first ultrasound image (see, e.g., Para. [041], lines 7-8, “echoes which are received from points in a common plane in a volumetric region of the body” and Para. [044], lines 8-11, “signals can be used to produce images of the region of interest”); and
apply a deep learning network (DLN) model (neural network 160) to the local regions of the first ultrasound dataset to identify a tissue type (see, e.g., Para. [025], lines 1-15, Para. [027], lines 7-9, and Para. [033], lines 13-16).
Hope Simpson does not disclose wherein the one or more processors are configured to: [1] apply the deep learning network (DLN) model to the local regions of the first ultrasound dataset to specifically identify a density characteristic for each of the local regions; [2] determine density adjusted 
However, in the same field of endeavor of using deep learning in medical imaging, Heindl discloses (Fig. 1) a system (see, e.g., Abstract, lines 1-3, “The present invention relates to a method and system that automatically classifies tissue type/patterns and density categories in mammograms”) comprising: 
memory to store program instructions (see, e.g., Para. [0046], lines 1-3 and Disclosed Claim 22, lines 1-3, “A computer program product including one or more non-transitory machine readable mediums encoded with instructions”); and 
one or more processors that, when executing the program instructions (see, e.g., Disclosed Claim 22, lines 1-5, “A computer program product including one or more non-transitory machine readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for analysing mammographic images”), are configured to: 
[1] apply a deep learning network (DLN) model to the local regions of the first ultrasound dataset to identify at least one of a tissue type or a density characteristic for each of the local regions (see, e.g., Para. [0036], lines 1-5, “the step of identifying the tissue type and the density category is performed in one or more convolutional neural networks, CNN. Optionally, the one or more CNN is trained to classify the tissue type and density category”; also see, e.g., Fig. 1, where steps 101-103 (i.e., collating scanned images and segmenting the images) correspond to obtaining the first dataset, and where step 104 (i.e., the convolutional neural network CNN) corresponds to using a deep learning network/DLN model, and where step 105a (i.e., the CNN predicting and outputting the tissue type) corresponds to the DLN model identifying different types of anatomical regions, and where step 105b (i.e., the CNN predicting and outputting the density classifications/category) corresponds to the DLN model identifying different density properties within the corresponding anatomical regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hope Simpson by including that the one or more processors are configured to: [1] apply the deep learning network (DLN) model to the local regions of the first ultrasound dataset to specifically identify a density characteristic for each of the local regions, as disclosed by Heindl. One of ordinary skill in the art would have been motivated to make this modification in order to classify the desired tissue type/patterns and density categories in medical images, and in order to improve the quality of assessing density and tissue pattern distribution in medical imaging, as recognized by Heindl (see, e.g., Abstract and Para. [0001], [0028], [0064], and [0071]). 
Hope Simpson modified by Heindl still does not disclose wherein the one or more processors are configured to: [2] determine density adjusted (DA) time delays for the local regions, each of the DA time delays based the at least one of the tissue type or the density characteristic that is identified for the corresponding local region; [3] adjust the beamforming parameter, based on the DA time delays for the local regions, to form a density adjusted beamforming (DAB) parameter; and [4] perform a second beamforming operation using the DAB parameter to generate a second ultrasound dataset.
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) a system (ultrasound system 100) comprising: one or more processors (controller 108) that are configured to:
[2] determine density adjusted (DA) time delays for the local regions, each of the DA time delays based the at least one of the tissue type or the density characteristic that is identified for the corresponding local region (see, e.g., Para. [0010], lines 3-8, “(a) acquiring the first series of one or more measurements of multiple first anatomical regions through which ultrasound waves emitted from the transducer elements will travel; (b) for each of the first anatomical regions, determining the first values of multiple characteristics (e.g., structures, shapes, densities and/or thickness of the first anatomical regions) based at least in part on the first series of measurements; (c) computationally predicting the first aberrations of the ultrasound waves traveling through the first anatomical regions” and Para. [0011], lines 9-11, “the first aberrations include phase shifts, time delays, and/or changes in intensities associated with the transducer elements and/or the shape distortion of a focus generated by the ultrasound waves”); 
[3] adjust the beamforming parameter, based on the DA time delays for the local regions, to form a density adjusted beamforming (DAB) parameter (see, e.g., Para. [0009], lines 11-19, where parameters can be adjusted based on time delays); and 
[4] perform a second beamforming operation (see, e.g., Para. [0044], lines 1-3 and Para. [0046], lines 4-6) using the DAB parameter (see, e.g., Para. [0009], lines 11-19, where parameters can be adjusted based on time delays) to generate a second ultrasound dataset (see, e.g., Abstract, lines 5-6, where the disclosed “driving the transducers to compensate” implies that the claimed “a second ultrasound dataset” can be generated using the adjusted beamforming parameters, because the transducers have the ability to compensate for adjustments and produce a second scan of the region of interest after adjustments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Hope Simpson modified by Heindl by including that the one or more processors are configured to: [2] determine density adjusted (DA) time delays for the local regions, each of the DA time delays based the at least one of the tissue type or the density characteristic that is identified for the corresponding local region; [3] adjust the beamforming parameter, based on the DA time delays for the local regions, to form a density adjusted beamforming see, e.g., Para. [0009], lines 16-19). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson et al. (WO 2018/127498 A1, previously cited by the Examiner on 07/02/2021, hereinafter Hope Simpson) in view of Heindl et al. (US 2020/0074632 A1, previously cited by the Examiner on 07/02/2021, hereinafter Heindl) and Levy et al. (WO 2018/011631 A2, previously cited by the Examiner on 07/02/2021, hereinafter Levy), as applied to Claim 18 above, and further in view of Kiraly (US 2013/0218002 A1, with publication date 08/22/2013, hereinafter Kiraly), and even further in view of Alexandru (US 2012/0095337 A1, with publication date 04/19/2012, hereinafter Alexandru).

Regarding Claim 19, Hope Simpson modified by Heindl and Levy discloses the system of Claim 18. Hope Simpson modified by Heindl and Levy does not disclose wherein the memory is configured to store a density table that associates different velocity values with at least one of tissue types or density characteristics, and the one or more processors are configured to identify a respective velocity value for each of the local regions by referring to the density table in the memory and determine the DA time delay for each of the local regions based on the respective velocity value from the density table. Heindl discloses applying a deep learning network (DLN) model to a local region of a first dataset to identify at least one of a tissue type or a density characteristic associated with the local region (see, e.g., Para. [0036], lines 1-5 and Fig. 1), and Levy discloses determining a density adjusted (DA) time delay for the local region based on the at least one of the tissue type or the density characteristic that is identified (see, e.g., Para. [0010], lines 3-8, and Para. [0011], lines 9-11).
Fig. 1) a system (system 10, ultrasound system 16) (see, e.g., Abstract and Fig. 1), wherein the memory (memory 12) is configured to store a density table that associates different velocity values with at least one of tissue types or density characteristics (see, e.g., Para. [0040], lines 1-5, “The memory 12 stores data for the relationship between the elastic characteristic of the tissue to density, viscosity, or other parameter related to density. For example, a density for each possible velocity is provided in a look-up table stored in the memory 12”), and the one or more processors (processor 26) are configured to identify a respective velocity value for each of the local regions by referring to the density table in the memory (12) (see, e.g., Para. [0044], lines 1-7, “The processor 26 is configured to estimate density or density related characteristic of the tissue from the MR elastography data. The processor 26 calculates the velocity or other data for or from the MR elastography data. Based on the velocity or other tissue characteristic, the density, viscosity, or other tissue characteristic is estimated by calculation of a relationship function or by look-up table”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Hope Simpson modified by Heindl and Levy by including that the memory is configured to store a density table that associates different velocity values with at least one of tissue types or density characteristics, and the one or more processors are configured to identify a respective velocity value for each of the local regions by referring to the density table in the memory, as disclosed by Kiraly. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and desirably identify the velocity and density of the region of interest, as recognized by Kiraly (see, e.g., Para. [0040] and [0044]). 
Hope Simpson modified by Heindl, Levy, and Kiraly still does not disclose wherein the one or more processors are configured to determine the DA time delay for each of the local regions specifically based on the respective velocity value from the density table.
see, e.g., Abstract), wherein the one or more processors are configured to determine the DA time delay for each of the local regions based on the respective velocity value (see, e.g., Para. [0007], lines 1-3, “The time delays used in beamforming are calculated based on the distance from the elements to the focus points of interest and the ultrasound velocity in the medium”; further see, e.g., Para. [0007-0009], Para. [0028-0029], and Eq. 2, where it is disclosed that time delays used in beamforming can be corrected by using a model with different tissue types (i.e. superficial layer of fat with sound velocity of 1450 m/s and a layer of other tissues (avg. sound velocity 1540 m/s)), wherein when the model is valid, the delays may be calculated using different sound velocities for the portions of the element-to-point propagation paths situated in the two layers of tissue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Hope Simpson modified by Heindl, Levy, and Kiraly by including that the DA time delay for each of the local regions is determined specifically based on the respective velocity value, as disclosed by Alexandru. One of ordinary skill in the art would have been motivated to make this modification in order to improve ultrasound beamforming, as recognized by Alexandru (see, e.g., Title, Abstract, Para. [0007-0009], and Para. [0028-0029]). 

Regarding Claim 20, Hope Simpson modified by Heindl, Levy, Kiraly, and Alexandru discloses the system of Claim 19. Hope Simpson modified by Heindl, Levy, and Kiraly does not disclose wherein, for each of the local regions, the velocity value represents a predicted speed of sound through the at least one of the tissue type or the density characteristic for the local region as identified by the DLN model. Heindl discloses applying a deep learning network (DLN) model to a local region of a first dataset to identify at least one of a tissue type or a density characteristic associated with the local region (see, e.g., Para. [0036], lines 1-5 and Fig. 1).
see, e.g., Abstract), wherein, for each of the local regions, the velocity value represents a predicted speed of sound through the at least one of the tissue type or the density characteristic for the local region (see, e.g., Para. [0007], lines 1-8, “The time delays used in beamforming are calculated based on the distance from the elements to the focus points of interest and the ultrasound velocity in the medium. Traditionally in medical ultrasound imaging, the delay calculations are based on a simplified model which assumes a uniform sound velocity (typically 1540 m/s) and straight line propagation. However it is known that various types of tissue exhibit different sound propagation velocities”; further see, e.g., Para. [0007-0009], Para. [0028-0029], and Eq. 2, where it is disclosed that time delays used in beamforming can be corrected by using a model with different tissue types (i.e. superficial layer of fat with sound velocity of 1450 m/s and a layer of other tissues (avg. sound velocity 1540 m/s)), wherein when the model is valid, the delays may be calculated using different sound velocities for the portions of the element-to-point propagation paths situated in the two layers of tissue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Hope Simpson modified by Heindl, Levy, and Kiraly by including that, for each of the local regions, the velocity value represents a predicted speed of sound through the at least one of the tissue type or the density characteristic for the local region, as disclosed by Alexandru. One of ordinary skill in the art would have been motivated to make this modification in order to improve ultrasound beamforming, as recognized by Alexandru (see, e.g., Title, Abstract, Para. [0007-0009], and Para. [0028-0029]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson et al. (WO 2018/127498 A1, previously cited by the Examiner on 07/02/2021, hereinafter Hope Simpson) in view of Alexandru (US 2012/0095337 A1, with publication date 04/19/2012, hereinafter Alexandru), as applied to Claims 1 and 11 above, and further in view of Heindl et al. (US 2020/0074632 A1, previously cited by the Examiner on 07/02/2021, hereinafter Heindl), and even further in view of Levy et al. (WO 2018/011631 A2, previously cited by the Examiner on 07/02/2021, hereinafter Levy).

Regarding Claim 21, Hope Simpson modified by Alexandru discloses the ultrasound system of Claim 1. Hope Simpson modified by Alexandru does not disclose wherein the DA time delay is determined based, at least in part, on the density characteristic of the local region.
However, in the same field of endeavor of using deep learning in medical imaging, Heindl discloses (Fig. 1) the density characteristic of the local region (see, e.g., Para. [0036], lines 1-5, “the step of identifying the tissue type and the density category is performed in one or more convolutional neural networks, CNN. Optionally, the one or more CNN is trained to classify the tissue type and density category”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Hope Simpson modified by Alexandru by including the density characteristic of the local region, as disclosed by Heindl. One of ordinary skill in the art would have been motivated to make this modification in order to classify the desired tissue type/patterns and density categories in medical images, and in order to improve the quality of assessing density and tissue pattern distribution in medical imaging, as recognized by Heindl (see, e.g., Abstract and Para. [0001], [0028], [0064], and [0071]). 
Hope Simpson modified by Alexandru and Heindl still does not disclose wherein the DA time delay is determined based, at least in part, on the density characteristic of the local region.
However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) wherein the DA time delay is determined based, at least in part, on the density characteristic of the local region see, e.g., Para. [0009], lines 1-19, where parameters can be adjusted based on time delays and features/densities of the tissue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound system of Hope Simpson modified by Alexandru and Heindl by including that the DA time delay is determined based, at least in part, on the density characteristic of the local region, as disclosed by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to improve the quality of ultrasound imaging, as recognized by Levy (see, e.g., Para. [0009], lines 16-19).

Regarding Claim 22, Hope Simpson modified by Alexandru discloses the method of Claim 11. Hope Simpson modified by Alexandru does not disclose wherein the determining the DA time delay is based, at least in part, on the density characteristic of the local region.
However, in the same field of endeavor of using deep learning in medical imaging, Heindl discloses (Fig. 1) the density characteristic of the local region (see, e.g., Para. [0036], lines 1-5, “the step of identifying the tissue type and the density category is performed in one or more convolutional neural networks, CNN. Optionally, the one or more CNN is trained to classify the tissue type and density category”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the computer implemented method of Hope Simpson modified by Alexandru by including the density characteristic of the local region, as disclosed by Heindl. One of ordinary skill in the art would have been motivated to make this modification in order to classify the desired tissue type/patterns and density categories in medical images, and in order to improve the quality of assessing density and tissue pattern distribution in medical imaging, as recognized by Heindl (see, e.g., Abstract and Para. [0001], [0028], [0064], and [0071]). 

However, in the same field of endeavor of ultrasound systems, Levy discloses (Fig. 1) wherein the determining the DA time delay is based, at least in part, on the density characteristic of the local region (see, e.g., Para. [0009], lines 1-19, where parameters can be adjusted based on time delays and features/densities of the tissue). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the computer implemented method of Hope Simpson modified by Alexandru and Heindl by including that the determining the DA time delay is based, at least in part, on the density characteristic of the local region, as disclosed by Levy. One of ordinary skill in the art would have been motivated to make this modification in order to improve the quality of ultrasound imaging, as recognized by Levy (see, e.g., Para. [0009], lines 16-19).

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, i.e. Claim 1 should be amended to include the subject matter in Claims 7 and 8, and Claim 11 should be amended to include the subject matter of Claims 15 and 16. 
The following is a statement of reasons for the indication of allowable subject matter: 
As set forth above, Hope Simpson modified by Alexandru and Levy represent the closest prior art of record to Claim 7. Claim 8 depends from Claim 7. Hope Simpson modified by Alexandru and Levy does not disclose or render obvious the following limitations as recited in Claim 8: “the second time delay value is determined based on a propagation time from an array element of the probe to a focal point in the ROI utilizing a predicted speed of sound that is determined based on the at least one of the 
As set forth above, Hope Simpson modified by Alexandru and Levy represent the closest prior art of record to Claim 15. Claim 16 depends from Claim 15. Hope Simpson modified by Alexandru and Levy does not disclose or render obvious the following limitations as recited in Claim 16: “the second time delay value is determined based on a propagation time from an array element of the probe to a focal point in the ROI utilizing a predicted speed of sound that is determined based on the at least one of the tissue type or the density characteristic identified by the DLN model”. Furthermore, there is no other prior art of record outside of Hope Simpson, Alexandru, and/or Levy that discloses or renders obvious Claim 16.

Response to Arguments
Applicant’s arguments, see Page 1 of Remarks, filed 09/01/2021, with respect to the rejection of claim 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim 10 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see Pages 1-3 of Remarks, filed 09/01/2021, with respect to the rejection(s) of Claim(s) 1 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Alexandru (US 2012/0095337 A1, with publication date 04/19/2012, hereinafter Alexandru).
	Regarding Hope Simpson (WO 2018/127498 A1), Heindl (US 2020/0074632 A1), and Levy (WO 2018/011631 A2), Applicant argues that the references do not teach or suggest the subject matter of 
Examiner agrees that Hope Simpson, Heindl, and Levy do not disclose determining the density adjusted (DA) time delay for the local region specifically based on a velocity value associated with the tissue type and/or density characteristic that is identified. However, due to the claim amendments, Claims 1 and 11 are now rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson in view of Alexandru. Claims 1 and 11 are rejected under the combination of Hope Simpson and Alexandru, wherein Hope Simpson does teach applying a deep learning network (DLN) model (neural network 160) to a local region of the first ultrasound dataset to identify at least one of a tissue type of a local region (see, e.g., Para. [025], lines 1-15, Para. [027], lines 7-9, and Para. [033], lines 13-16). Specifically, Para. [025] of Hope Simpson explicitly sets forth that a “deep neural network” is used, which corresponds to a deep learning network (DLN) model. Under the combination, Alexandru then teaches an ultrasound system (see, e.g., Abstract and Fig. 7) comprising processing circuitry that is operable to: [1] determine a density adjusted (DA) time delay for the local region based on a velocity value associated with the at least one of the tissue type or the density characteristic that is identified (see, e.g., Para. [0007], lines 1-3; further see, e.g., Para. [0007-0009], Para. [0028-0029], and formula (2) in Para. [0028], where it is disclosed that time delays used in beamforming can be corrected by using a model with different tissue types (i.e. superficial layer of fat with sound velocity of 1450 m/s and a layer of other tissues (avg. sound velocity 1540 m/s)), wherein when the model is valid, the delays may be calculated using different sound velocities for the portions of the element-to-point propagation paths situated in the two layers of tissue); [2] adjust the beamforming parameter based on the DA time delay to form a density adjusted beamforming (DAB) parameter (see, e.g., Para. [0023-0024], Para. [0046-0047], and formula (2) in Para. [0028], where it is disclosed that receive delays may be calculated in the receive beamformer based on parameters downloaded from the timing and control block 108, which receives an output from the fat layer estimation 710 and calculates delays according to formula (2), which takes into account the different tissue velocities, as seen in Fig. 7 and described in Para. [0046-0047]; further see, e.g., Fig. 7, where it is clear from the figure that the beamforming parameters in the receive beamformer 104 would be adjusted based on the time delay received from the timing and control block 108); and [3] perform a second beamforming operation on at least a portion of the echo ultrasound signals, based on the DAB parameter, to generate a second ultrasound dataset (see, e.g., Fig. 7, where it is clear from the figure that a second beamforming operation would occur in the receive beamformer 104 based on the DAB parameter, which was adjusted based on the time delay received from the timing and control block 108). Therefore, due to the amendments of Claims 1 and 11, Claims 1-4, 6, 10-12, and 14 are now rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson in view of Alexandru. Additionally, Claims 5, 7, 9, 13, 15, and 17 are now rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson in view of Alexandru, as applied to Claims 1 and 11 above, and further in view of Levy. Lastly, Claims 21-22 are now rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson in view of Alexandru, as applied to Claims 1 an 11 above, and further in view of Heindl, and even further in view of Levy.

Applicant's arguments, see Pages 3-4 of Remarks, filed 09/01/2021, with respect to the rejection(s) of Claim(s) 18 under 35 U.S.C. 103 have been fully considered but they are not persuasive.

Examiner disagrees and emphasizes that the combination of Hope Simpson, Heindl, and Levy discloses the subject matter of independent Claim 18. Hope Simpson discloses one or more processors that are configured to: [1] perform a first beamforming operation on at least a portion of echo ultrasound signals (see, e.g., Para. [007], lines 4-6) received from a region of interest (ROI) (see, e.g., Para. [029], lines 1-5) to generate a first ultrasound dataset (see, e.g., Para. [007], lines 6-8) corresponding to at least a portion of a first ultrasound image (see, e.g., Para. [008], lines 2-4), the first beamforming operation performing beamforming for a subregion of the ROI utilizing an initial time delay as a beamforming parameter (see, e.g., Para. [036], lines 9-14); [2] segment the first ultrasound dataset (see, e.g., Para. [007], lines 1-10 and Para. [030], lines 15-19) into a two-dimensional array of multiple local regions (see, e.g., Para. [041], lines 4-6), each of the local regions corresponding to a different portion of the first ultrasound image (see, e.g., Para. [041], lines 7-8 and Para. [044], lines 8-11); and [3] apply a deep learning network (DLN) model to the local regions of the first ultrasound dataset to identify a tissue type (see, e.g., Para. [025], lines 1-15, Para. [027], lines 7-9, and Para. [033], 
Although Hope Simpson is silent on the following limitations, Heindl discloses applying a deep learning network (DLN) model to the local regions of the first ultrasound dataset to identify at least one of a tissue type or a density characteristic for each of the local regions (see, e.g., Para. [0036], lines 1-5 and Fig. 1); and Levy discloses determining density adjusted (DA) time delays for the local regions, each of the DA time delays based the at least one of the tissue type or the density characteristic that is identified for the corresponding local region (see, e.g., Para. [0010], lines 3-8 and Para. [0011], lines 9-11), adjusting the beamforming parameter, based on the DA time delays for the local regions, to form a density adjusted beamforming (DAB) parameter (see, e.g., Para. [0009], lines 11-19), and performing a second beamforming operation (see, e.g., Para. [0044], lines 1-3 and Para. [0046], lines 4-6) using the DAB parameter (see, e.g., Para. [0009], lines 11-19) to generate a second ultrasound dataset (see, e.g., Abstract, lines 5-6). Therefore, due to the amendments of Claim 18, Claim 18 is now rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson in view of Heindl, and further in view of Levy. Additionally, Claims 19 and 20 are now rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson in view of Heindl and Levy, as applied to Claim 18 above, and further in view of Kiraly (US 2013/0218002 A1), and even further in view of Alexandru.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793